Broyles, J.
1. Error is assigned upon the following instructions: “Witnesses may be impeached by disproving facts testified to by them, by proof of contradictory statements previously made by a witness as to matters relevant to his testimony and to the case, or by general proof of bad character. Where it has been sought to impeach a witness by any of the methods provided by law, such witness may be sustained by proof of general good character or other similar evidence.” A witness impeached by disproving the facts testified to by him can not be sustained by proof of general good character, and consequently this charge was erroneous. Bell v. State, 100 Ga. 78 (27 S. E. 669), and cases therein cited.
2. The law is well settled that when a judge undertakes to charge the law on any subject, he must charge all of it upon that subject that is material and applicable to the case. In this case, the court having undertaken to charge the jury upon the general subject of the impeachment of witnesses, the sustaining of impeached witnesses, and the credit to be given to witnesses whose impeachment was attempted, it was likewise his duty to instruct the jury as to what weight, if any, should be given to the testimony of any witness whom they might find to have been successfully impeached.
3. The assignments of error other than those dealt with above are without substantial merit. Judgment reversed.